Appeal by the defendant from a judgment of the County Court, Nassau County (Orenstein, J.), rendered April 28, 1989, convicting him of arson in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s assertion that his plea allocution was factually insufficient is not preserved for appellate review and is in any event without merit (see, People v Harris, 61 NY2d 9; People v Pellegrino, 60 NY2d 636; People v Warren, 47 NY2d 740; People v Wedgewood, 106 AD2d 674). Bracken, J. P., Lawrence, Eiber, Harwood and Rosenblatt, JJ., concur.